 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local Union No. 11, AFL-CIO (Los AngelesCounty Chapter of the National Electrical Con-tractors Association) and John G. Kelley. Case31-CB-3815September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 9, 1981, Administrative Law Judge Mi-chael D. Stevenson issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The Administrative Law Judge found that Re-spondent International Brotherhood of ElectricalWorkers, Local Union No. 11, AFL-CIO, did notviolate Section 8(b)(l)(A) of the Act by threaten-ing to bring legal action against John G. Kelley forfiling unfair labor practice charges against Re-spondent. In so finding, the Administrative LawJudge relied, inter alia, on Retail Clerks UnionLocal 770, chartered by Retail Clerks InternationalAssociation (Hughes Markets, Inc. and Saba Prescrip-tion Pharmacy).2In Retail Clerks, the issue beforethe Board was whether a respondent union violat-ed the Act by seeking judicial enforcement of anarbitration award. In that case the Board relied onUnited Aircraft Corporation (Pratt and Whitney Divi-sion),3for the proposition that while the making ofa threat by an employer to bring legal actionagainst employees to restrain them in the exerciseof their Section 7 rights was unlawful, an actualsuit was not similarly unlawful. In the situationwhere suit was actually brought, the Board rea-soned that the rights of all persons to litigate theirclaims in court should be accommodated, as longas the resort to legal action was in good faith.Looking to these Board Decisions for guidance,the Administrative Law Judge found that whethera threat to file a lawsuit was a violation of the Act'The Administrative Law Judge found that Kelley had 30 years' expe-rience as an electrician. This is incorrect. The record states that Kelleyhad 20 years' experience as an electrician. We note and correct the Ad-ministrative Law Judge's error.2 218 NLRB 680 (1975).3 192 NLRB 382 (1971).258 NLRB No. 46was dependent on the surrounding facts and cir-cumstances of each case. Looking to the "facts andcircumstances" of the instant case, the Administra-tive Law Judge found that the Union's threat tosue Kelley was made in good faith and was notcalculated to restrain or coerce employees in theexercise of rights under the Act. He, therefore, dis-missed the complaint in its entirety. In dismissingthe complaint, the Administrative Law Judge re-jected the argument of counsel for the GeneralCounsel that "a threat by either an employer or aunion to file suit against an employee for filingunfair labor practices with the Board is inherentlycoercive, and, therefore, that such threats violatethe Act." Counsel for the General Counsel exceptsto the Administrative Law Judge's Decision andwe find merit in the exceptions.On February 23, 1980,4Kelley wrote a letter toRespondent and to IBEW Local 569 protesting Re-spondent's refusal to permit him to sign its out-of-work book. On February 28, Richard J. Davis, Jr.,Respondent's attorney, responded to Kelley's letterand advised Kelley that Local 11 would immedi-ately pursue remedies against him for his "continu-ing misuse of the legal processes of the NationalLabor Relations Board." In a similar letter forLocal 569, Davis further advised Kelley that his"continued misuses" of Board processes wouldresult in "legal action by my client against you."During 1980, Kelley filed four or five unfairlabor practice charges against Respondent andthree or four charges against another IBEW local,441.5 During 1974, 1979, and 1980, Kelley filed 15-20 charges against Local 441, including the 3 or 4charges filed in 1980. In the charges Kelley filed in1974 with the Board, he alleged that Local 441 dis-criminated against him because of his nonmember-ship in the Union by not allowing him to sign theUnion's referral books. On October 30, 1975, theBoard issued its decision in Local Union No. 441,International Brotherhood of Electrical Workers,AFL-CIO,6in which it found that Local 441 haddiscriminated against Kelley.Based on charges filed by Kelley on March 12,1980, the Regional Director for Region 21 issued acomplaint against IBEW Local 569 for failing andrefusing to allow Kelley to register under part ofits referral procedure because of Kelley's nonmem-bership in the Union and his previsously filed andprocessed unfair labor practice charges filed withthe Board against this local, and other IBEWlocals.' The complaint also alleges that Local 569' All dates are 1980 unless otherwise indicated.'The Administrative Law Judge refers to Local 411 in his Decision.The local is actually Local 441. We note and correct his error.6221 NLRB 214, enfd. 562 F.2d 55 (9th Cir. 1977).'The complaint issued in Case 21-CB-7187.374 IBEW, LOCAL I Ihad "failed to properly represent Kelley for rea-sons which [were] unfair, arbitrary, invidious and abreach of the fiduciary duty" the Union owed tothe employees it represented.'It is well established that the "making of a threatby an employer [or a union] to resort to civilcourts as a tactic calculated to restrain employeesin the exercise of rights guaranteed by the Act" isunlawful.9In Clyde Taylor, d/b/a Clyde TaylorCompany,'°the employer impliedly threatened tofile a libel suit against certain employees unlessthey withdrew their unfair labor practice charges.The Board found such a threat amounted to harass-ment since it would "normally tend to intimidatean individual contemplating filing a charge, fromdoing so, or one who had filed a charge, to with-draw it."" The Board further found that such athreat operated to restrain employees in the exer-cise of their right to file charges under the Act andthis was coercive and violative of Section 8(a)(1).The Board has also found unlawful threats by aunion to sue employees for filing unfair labor prac-tice charges with the Board. In United Associationof Journeymen & Apprentices of the Plumbing andPipefitting Industry, Local Union No. 81 (MorrisonConstruction Company, Inc.),'2following the filingof unfair labor practice charges with the Board byan employee, the union steward threatened the em-ployee with a lawsuit seeking recovery of legalfees and money for time lost by the union in han-dling the case. The Board found the threat unlaw-ful and stated, "It is well settled that threats de-signed to restrain or coerce employees in the exer-cise of rights guaranteed by Section 7 of the Actconstitute a violation of Section 8(b)(1)(A)."'3In the instant case, the Administrative LawJudge found that the threat to sue Kelley wasmade in good faith and was not calculated to re-strain or coerce Kelley in the exercise of his Sec-tion 7 rights. In so finding, the Administrative LawJudge relied on several factors. First, the Adminis-trative Law Judge looked to the number of chargesKelley had filed and the fact that only a small per-centage of these charges were found to have merit.Second, the Administrative Law Judge noted thatdespite attorney Davis' requests to the contrary,Kelley continued to correspond directly with unionofficials. Third, the Administrative Law Judgerelied on Kelley's admission that during a priorNLRB investigation of charges he had filed, Kelley' The record herein does not indicate the final disposition of this com-plaint.I United Aircraft Corporation (Pratt and Whitney Division), 192 NLRB382, 384 (1971), citing Clyde Taylor. supra.' 127 NLRB 103 (1960)." Id. at 108.'2 237 NLRB 207 (1978).1 Id. at 210.seized and destroyed an affidavit. Based on theconduct described, supra, the Administrative LawJudge reasoned that "Respondent had a resonablebasis to believe that Kelley was misusing or at-tempting to misuse the Board's processes and,therefore, the threat to bring legal action was notcalculated to restrain or coerce Kelley in the exer-cise of his rights to file charges with the Board."We do not agree.The right to file an unfair labor practice chargewith the Board is not dependent on whether it isultimately determined that the charge has meritand the refusal of the Board to issue a complaint isnot a determination that this charge was filed inbad faith. Therefore, the fact that Kelley filedmany charges and only a small percentage of thesecharges resulted in the issuance of complaints doesnot establish that Respondent had a "reasonablebasis" to believe that Kelley was misusing Boardprocesses. In the past, Kelley had filed chargesagainst IBEW locals for discrimination against himand several of these charges were found to havemerit. It was not unreasonable, in light of Kelley'spast experience, for Kelley to believe that IBEWlocals were again discriminating against him be-cause he was not a union member. His filing ofcharges with the Board based on Respondent's re-fusal to allow him to sign its out-of-work bookcannot be viewed as misuse of Board processesmerely because it added to the total number ofcharges he had filed.Nor does the fact that Kelley corresponded di-rectly with union officials, rather than with attor-ney Davis, warrant finding that Kelley misusedBoard processes. Assuming, arguendo, that thisfactor would have any significance under any cir-cumstances, the record shows only two instancesprior to the filing of the charge in the instant casewhen Kelley addressed his correspondence tounion officials. These letters were turned over toattorney Davis for response. Again, there is noth-ing here that evinces a misuse of Board processes.Finally, although Kelley did admit to seizing anddestroying an affidavit in a prior Board proceeding,conduct we do not condone, we fail to see howthis single incident debars him from resort to theBoard's processes or warrants a finding that thisintent is to misuse those processes.In further support of his decision to dismiss thecomplaint, the Administrative Law Judge relied ona letter that Kelley sent to the appeals committeeof IBEW Local 659 on October 8, almost 8 monthsafter Respondent, through its attorney, threatenedKelley with legal action for his filing of unfairlabor practice charges with the Board. In theletter, Kelley stated that, if he were not allowed to375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake an appearance before the Union's appealscommittee, he would take "appropriate legalaction." The Administrative Law Judge found it"outrageous" that Kelley would send such a letterI month after the issuance of the complaint in theinstant case since the letter amounted to "virtuallythe identical act" with which Kelley had chargedRespondent. The Administrative Law Judge foundthat this letter corroborated Respondent's good-faith defense. As stated supra, this letter was writ-ten by Kelley almost 8 months after Respondentthreatened him with legal action for filing unfairlabor practice charges with the Board. We findthat this subsequent act by Kelley had no bearingon the issue in the instant case; i.e., whether Re-spondent violated the Act by threatening theCharging Party with a lawsuit for filing and pursu-ing unfair labor practice charges with the Board.Accordingly, we attach no significance to Kelley'sletter of October 8.In conclusion, we find that, by threateningKelley with legal action for filing and pursuingunfair labor practice charges with the Board, Re-spondent violated Section 8(b)(l)(A) of the Act.CONCLUSIONS OF LAW1. The Association and its employer-members areemployers engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.2. The Respondent, International Brotherhood ofElectrical Workers, Local Union No. 11, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By threatening John G. Kelley with a lawsuitfor filing and pursuing unfair labor practice chargeswith the Board, Respondent has engaged in unfairlabor practices within the meaning of Section8(b)(1)(A) of the Act.4. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,International Brotherhood of Electrical Workers,Local Union No. 11, AFL-CIO, Los Angeles,California, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Threatening John G. Kelley or any other em-ployee with a lawsuit for filing and pursuing unfairlabor practice charges with the Board.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action:(a) Post at its office and meeting halls copies ofthe attached notice marked "Appendix."'4Copiesof said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed byRespondent Union's representative, shall be postedimmediately upon receipt thereof, and be main-tained and caused to be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent Union and its agents to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director for Region 31,in writing, within 20 days from the date of thisOrder, what steps Respondent Union has taken tocomply herewith." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten John G. Kelley orany other employee with a lawsuit for filingand pursuing unfair labor practice chargeswith the National Labor Relations Board.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them by Section 7 of theNational Labor Relations Act.INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, LOCALUNION No. 11, AFL-CIODECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me in Los Angeles, Califor-nia, on February 19, 1981,1 pursuant to a complaintissued by the Regional Director for Region 31 of the Na-tional Labor Relations Board on September 11, 1980, andwhich is based on a charge filed by John G. Kelley'All dates herein refer to 1980 unless otherwise indicated.376 IBEW, LOCAL II(herein sometimes called the Charging Party) on July 14.The complaint alleges that International Brotherhood ofElectrical Workers, Local Union No. 11, AFL-CIO(herein called Respondent), has engaged in certain viola-tions of Section 8(b)(1)(A) of the National Labor Rela-tions Act, as amended (herein called the Act).Principal IssueWhether Respondent violated the Act by threateningthe Charging Party with a lawsuit for filing and pursuingunfair labor practice charges with the Board.2All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.3Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERSRespondent admits that at all times material the LosAngeles County Chapter of the National Electrical Con-tractors Association is a multiemployer collective-bar-gaining association consisting of electrical contractorsbased in Los Angeles, California. It also admits that,during the past calendar year, the association's members,collectively and in the aggregate, purchased goods andmaterials valued in excess of $50,000 from sellers or sup-pliers located outside the State of California, or fromsellers or suppliers located within the State of California,which sellers or suppliers receive such goods in substan-tially the same form directly from outside the State ofCalifornia. Accordingly, it admits, and I find, that the as-sociation is an employer engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICEA. The FactsCharging Party John G. Kelley is an electrician with30 years' experience. He has never been a member of Re-spondent, and, during the period of January throughMarch, was not a member of any other IBEW local.During 1980, Kelley filed about four-five unfair laborpractice charges with the Board against Respondent.During the same period, Kelley filed three-four suchcharges against Local 411, IBEW, located in OrangeI have framed the central issue in the words of par. 6 of the com-plaint. However, as stated, the issue is not entirely accurate and I willrefine it below, based on the evidence of record.Briefs in this case were due on March 26, 1981. The Charging Partystated that he intended to file a brief He was told that. if he changed hismind, he should notify me. However, I never received a brief from theCharging Party nor any explanation for his failure to submit one.County, California. For the period 1974 and 1979-80,Kelley filed a total of 15-20 unfair labor practice chargesagainst Local 411, including the 3-4 referred to above.Kelley's dispute with various locals of the IBEW ex-tended to a third local, Local 569, located in San Diego,California. His disagreement with Local 569, as with Re-spondent, arose out of his unsuccessful efforts to sign theUnions' out-of-work book.4On February 23, Kelley sent a letter to Earl Higgins,business manager for Respondent, protesting the Union'srefusal to permit him to sign their out-of-work book. Theletter reads as follows:February 23, 1980Cert. Mail #8332101Mr. Earl HigginsBusiness ManagerLocal Union No. 11 IBEW2316 West Seventh StreetLos Angeles, CA 90057Dear Sir:This letter will confirm our telephone conversationof Monday, February 18, 1980. In that conversation,I explained that I could not, in good faith, sign thefollowing statement:RULES FOR WORKMENBy signing Out-Of-Work book in Unit #-, Ifully understand I will not be eligible to sign theOut-Of-Work book in any other Unit of LocalUnion No. 11 IBEW, Los Angeles County, with-out first having my name removed from the bookin this Unit. Failure to comply may cause myname to be removed from all Out-Of-Work booksupon decision of the Appeals Committee.I do NOT fully understand that my common lawright to seek employment can be so restricted andthe above referenced statement is false as far as Iam concerned. I will not sign a false statement.I have been denied permission to register on theOut-Of-Work books at Unit #2, Local Union No.II IBEW, because of my refusal to sign this state-ment. In our conversation, you stated that I wouldnot be allowed to register, unless I signed the state-ment.I request that you waive your requirement that Isign this disputed statement, and cause my name tobe placed on the highest priority Out-Of-Workbook, for which I am qualified, in Unit #2.Thank you.Yours truly,/s/ John KelleyJohn Kelley[G.C. Exh. 2.]'The merits of Kelley's disputes with any of the three locals werenever litigated, and I make no finding on them377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApparently, another similar letter was sent by Kelley toLocal 569.Both locals, as well as Local 441, are represented byattorney Richard J. Davis, Jr., who represented Re-spondent at the hearing. In response to the Kelley lettersreferred to above, Attorney Davis prepared and sent toKelley two letters, both dated February 28. These let-ters, while similar, are not identical. They read as fol-lows:February 28, 1980Mr. John Kelley3101 Loren LaneCosta Mesa, CA 92626Re: IBEW Local Union 11Dear Mr. Kelley:Please consider this letter the response of IBEWLocal 11, our client, to your letter of February 23,1980. Again may I request that you direct any fur-ther communications you have regarding these mat-ters and your pending National Labor RelationsBoard charges to my attention.Your letter of February 23, 1980 does not con-firm any telephone conversation and its contents arehereby expressly rejected. Once again, you are en-gaged in a clear and improper effort to misuse theprocesses of the National Labor Relations Board.The documents which you question, which repre-sents a portion of the working rules under whichour dispatch system operates, apply equally to allemployee workmen. If you do not concur withthose rules, you are not eligible to participate. As toyour gibberish concerning your "common lawrights", no one is in any way affecting yourcommon law rights: you have them from thebowels of the earth to the edge of the universe ac-cording to the English House of Commons. Yousimply, however, cannot make use of the Local 11hiring hall.Please be advised that my client has directed meto pursue immediately remedies against you foryour continuing misuse of the legal processes of theNational Labor Relations Board.Respectfully,BRUNDAGE, DAVIS, FROMMER&JESINGER/s/ Richard J. Davis, Jr.Richard J. Davis, Jr.RJD/slmcc: Earl HigginsNLRB 31[G.C. Exh. No. 3.]February 28, 1980Mr. John Kelley3101 Loren LaneCosta Mesa, CA 92626Re: IBEW Local 569Dear Sir:Please consider this letter the response of myclient, IBEW Local Union 569 to your letter datedFebruary 22, 1980.I have previously advised you, in writing, ofyour status with respect to dispatch from LocalUnion No. 569. That letter, to which you havenever responded, continues to state precisely andwithout any equivocation or ambiguity, your posi-tion.I would again request that you direct yourlengthy letters regarding these unmeritorious andharassing charges of yours only to my attention. Imust advise you that continued misuse of the Feder-al National Labor Relations Board processes willresult in legal action by my client against you.BRUNDAGE, DAVIS, FROMMER &JESINGER/s/ Richard J. Davis, Jr.Richard J. Davis, Jr.RJS/slmcc: F. R. UnderhillNational Labor Relations BoardRegion 31[G.C. Exh. 4.]At the hearing, Attorney Davis stipulated that both ofhis letters were authentic, that they were sent by him viaU.S. mails to Kelley on the dates contained on the let-ters, and that as of February 28 Davis was an attorneyrepresenting Respondent. Davis did not stipulate that Re-spondent had expressly authorized the preparation andtransmission of the two letters.B. Analysis and ConclusionsAt footnote 2, above, I indicate some disagreementwith the issue framed in the words of the complaint. Per-haps better stated, the issue is, "Whether Respondentviolated the Act by threatening Charging Party withlegal action for [perceived] misuse of the Board's proc-esses." Before turning to the merits of the controversy asreflected in the revised issue, I note counsel's refusal toagree that the sending of the letter in issue was expresslyauthorized by Respondent. This side issue is undeservingof the attention paid to it by the General Counsel. Theadmissions of an attorney in the management of litigationare admissible against the client.5In the context of thiscase, I find that a threat to institute litigation is withinthe meaning of "in the management of litigation." Ac-cordingly, I find that Respondent is bound by the state-ments contained in the letters sent by Davis. The ques-tion of whether the statements in the letter violated theAct is more difficult to determine.In the very recent case of National Association ofBroadcast Employees and Technicians, AFL-CIO, CLC,255 NLRB No. 57 (1981), the Board stated that it doesnot exercise its authority under the Act in a manner thatI Steve Aloi Ford, Inc., 179 NLRB 229 (1969), and the cases cited in fn.2 of the Board's opinion.378 IBEW, LOCAL IIneedlessly restricts a party's access to judicial remedies.One of the two cases cited by the Board in footnote 10of its decision in support of this general policy is ClydeTaylor, d/b/a Clyde Taylor Company, 127 NLRB 103,109 (1960), a case which both parties to the instant caseclaim supports their position. With the Board's generalpolicy and the Clyde Taylor case in mind, I turn to thespecific issue at hand.The General Counsel contends (br., p. 7) that theBoard has formulated virtually a per se rule that "a threatby either an employer or a union to file suit against anemployee for filing unfair labor practice charges with theBoard is inherently coercive, and that, therefore, suchthreats violate the Act." To be sure, there is authority tosupport the General Counsel's assertion. For example, inRetail Clerks Union Local 770, Chartered by Retail ClerksInterntional Association, AFL-CIO (Hughes Markets, Inc.,and Saba Prescription Pharmacy), 218 NLRB 680 (1975),the Board refused to find that a union had violated theAct by seeking judicial enforcement of an arbitrationaward. Quoting from an earlier case, United Aircraft Cor-poration (Pratt & Whitney Division), 192 NLRB 382, 384(1971), the Board stated:In the Clyde Taylor case, the Board held that, whilethe "making of a threat by an employer to resort tothe civil courts as a tactic calculated to restrain em-ployees in the exercise of rights guaranteed by theAct," was a violation of Section 8(a)(l), an actualsuit was not similarly unlawful.6The Board further found in Retail Clerks that the em-ployer's resorting to the courts was done in good faith toenforce a colorable contract right and was not the kindof tactic calculated to restrain employees or employers inthe exercise of rights guaranteed by the Act.I find that the above analysis for evaluating the filingof a lawsuit must apply to the threat to file a lawsuit aswell. In short, whether a threat to file a lawsuit is a vio-lation of the Act depends on the surrounding facts andcircumstances of each case, and there is no per se rule.7When considering issues involving either the filing oflawsuits or the threats to file lawsuits, the Board speaksin terms of flat rules: the former is permissible and thelatter is not. However, in actual practice, the Board hasfound exceptions to both rules when the facts warrant.For example, in David J. Bergman, as Representative ofthe Employees of Sierra Glass Service, Inc. v. N.L.R.B.,577 F.2d 100 (9th Cir. 1978), the court affirmed theBoard's position dismissing a complaint against a unionfor filing a lawsuit against an employer. Yet in reachingthis decision, the court acknowledged several caseswhere the Board had deviated from the seemingly abso-lute dictates of Clyde Taylor and found that filing suit isan unfair labor practice.' This does not mean that theBoard is inconsistent, it means that each case depends onits own facts. Similarly, this approach must apply whenevaluating a threat to file a lawsuit as well. For example,' See also S. E. Nichols Marcy Corp.. 229 NLRB 75 (1977), and casescited therein at fn. 2.7 Cf. Associated General Contractors of North Dakota v. NL.R.B., 637F.2d 556 (8th Cir. 1980). and cases cited therein.'See list of cases cited in Bergman at 104.in United Aircraft Corporation (Pratt & Whitney Division),supra, 192 NLRB at 384, the Board found that respond-ent's threat to file a lawsuit was not the kind of "tacticcalculated to restrain employees in the exercise of rightsguaranteed by the Act," as envisaged by Clyde Taylor.Respondent in United Aircraft believed that it had goodgrounds for a civil damage suit against the chargingparty which it was willing to forgo if the charging partywithdrew their unfair labor practice charges. The Boardwent on to find good faith by respondent and no intentto harass.In the instant case, I find not only that the threat tosue Kelley was made in good faith, but that, in addition,it was not calculated to restrain or coerce employees inthe exercise of rights under the Act. As a basis for thesefindings, I return briefly to the evidence of record.During 1979-80, Kelley has filed several unfair laborpractice charges against Respondent and two sister localsin the same general area. Prior to the instant charge, 2out of approximately 25 filed against the 3 locals werefound by the Board to have merit.9 (G.C. Exhs. 5 and 6.)(Apparently of the four to five filed against Respondent,only the instant charge was found to have merit.) Duringthese events, Kelley repeatedly corresponded with offi-cials of the locals despite repeated requests by AttorneyDavis for Kelley to direct all correspondence to him.In evaluating the motivation of Respondent, I mustalso consider other conduct of Kelley which supportsmy conclusions above. For example, during cross-exami-nation at the hearing, Kelley admitted that, during aBoard investigation of charges he had made against Re-spondent or a sister local, he physically seized and de-stroyed an affidavit, apparently his own, being preparedby a Board agent. " (Resp. br., pp. 42-43.) Although theGeneral Counsel speculates in her brief as to the cause ofKelley's behavior, no evidence was offered to explainthis seemingly bizarre conduct.In sum, I find that Respondent had a reasonable basisto believe that Kelley was misusing or attempting tomisuse the Board's processes and, therefore, the threat tobring legal action was not calculated to restrain orcoerce Kelley in the exercise of his rights to file chargeswith the Board. Put differently, I do not find that thethreat to take legal action against Kelley represented anunlawful objective sought by the Union.tt Thus, the ob-It is true that as a general rule the right to file unfair labor practicecharges with the Board does not depend on whether the charges havemerit. But in this case, I must look to the results of Kelley's charges forthe limited purpose of evaluating the alleged good-faith motivation of Re-spondent." Kelley's dispute with the Board flared up anew at the hearing, whenhe requested permission to intervene as the charging party, saying that ldo not consider that counsel for General Counsel represents me in thiscase." After recess. Kelley withdrew his request on condition that he bepermitted to file a brief. (Resp. hr. pp. 59-61.) Despite such treatment.the General Counsel presents in her brief a commendable, lengthy, andhighly speculative defense of Kelley's conduct (br., pp. 9-11) which Ifind to be unavailing." This statement of law is taken from Television Wisconsin. et al., 224NLRB 722 (1976). in which the Board seemed to diminish the element ofgood faith on which earlier cases had turned. However, in .4ssociatedGeneral Contractors of ,Vorth Dakota, supra, 637 F.2d 556 (8th Cir. 1980),the court rejected the notion that the Board had abolished the require-Continued379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDjective was not to curb the filing of charges with theBoard, but to prevent the misuse of the Board's process-es. However put, I find a reasonable basis for Davis tomake the threat in issue: Kelley's filing of multiplecharges, an overwhelming percent of which were foundnot to have merit; refusal to cooperate with Respond-ent's counsel and agents of the Board; and a final factorwhich up to now has not been mentioned.The charge in this case was filed by Kelley on July 14and the complaint issued September 11. On October 8,Kelley prepared the following letter and sent it to Local569, IBEW:October 8, 1980Cert. Mail #8330793LOCAL 569-N.E.C.A. APPEALS COMMITTEE215 W. Washington StreetSan Diego, CA 92103Gentlemen:On August 30, 1980, I mailed a letter to the AppealsCommittee in which I repeated my request toappear before the Committee for the purpose ofpresenting complaints. This letter was delivered tothe Washignton [sic] Street address on September 2,1980 and was recieved [sic] by Janin Lowe.Inasmuch as I have recieved [sic] no reply from theCommittee since my last letter, I am assuming thatthe Committee does not intend to allow me to makean appearance and argue my case before the Com-mittee. If, within ten (10) days of this mailing, Ihave not received a reply from the Committee indi-cating that I will be allowed an appearance beforethe Committee, I will take appropriate legal actionwhich will include, but shall not be limited to, thefiling of Unfair Labor Practice charges with theNLRB.Yours truly,/s/ John G. KelleyJohn G. Kelley[Resp. Exh. 1]That 3 months after he had filed his latest charge and 1month after a complaint had actually issued, Kellyment of examining the union or employer's good faith in the filing of alawsuit (or the threat to file a lawsuit). In fact, in affirming the Board,the court held that it is impossible to determine an "unlawful objective"without inquiry as to whether the act in issue is calculated to restrain em-ployees in the exercise of their rights guaranteed by the Act.should commit virtually the identical act is outrageous.The General Counsel claims that the letter is "legally ir-relevant .... and indeed, may well have been patternedafter Davis' own language in General Counsel Exhibit 3and 4." (Br., p. 10.) I am far less understanding ofKelly's act. I find that it corroborates Respondent's de-fense of good faith as it lends credence to the claim thatKelley was misusing the Board's processes. In conclusion, I turn briefly to a case relied on by theGeneral Counsel, Power Systems, Inc., 239 NLRB 445(1978), enforcement denied 601 F.2d 936 (7th Cir.1979). '3 That Power Systems was not enforced is of littlemoment since I am bound by Board law. However, aclose reading of the Board decision indicates to me thatthis case is factually distinguishable from the presentcase. For example, while the charging party in PowerSystems had filed 46 charges over 11 years, most ofwhich were found to lack merit, he filed only I againstrespondent. In addition, there was no evidence that thecharging party failed to cooperate with the Board. Next,respondent attempted by court injunction to prevent thecharging party from filing any charges against it with aFederal or state agency. Needless to say, the facts in thiscase are substantially different and Power Systems doesnot apply. t4 Accordingly, I will recommend that thiscase be dismissed in its entirety.CONCLUSIONS OF LAW1. The Association and its employer-members are em-ployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. Respondent International Brotherhood of ElectricalWorkers, Local Union No. 11, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3. The General Counsel has not established by a pre-ponderance of the credible evidence that the Union vio-lated the Act as alleged in the complaint.[Recommended Order omitted from publication.]" In weighing the probative value of the Kelley letter, I limit its effectto that indicated above. The letter does not constitute an absolute defensebecause "the clean hands" doctrine of equity does not operate against acharging party since proceedings such as this are not for the vindicationof private rights but are brought in the public interest and to effectuatethe statutory policy." International Brotherhood of Teamsters. Chauffeurs,Warehousemen Helpers of America. Local 294 (Island Dock Lumber.Inc.), 145 NLRB 484, 492 (1963). fn. 9, and cases cited therein.'3lnadvertently, the General Counsel represents that Power Systems was"enforced." (Br. p. 8.)'4 Also, compare the facts of the instant case to The United CreditBureau ofAmerica v. N.L.R.B., 643 F.2d 1017 (4th Cir. 1981).380